Opinion
Per Curiam,
The owner of the property involved appealed from an Order of the court below which reversed the Zoning Board of Adjustment which had approved permits for a two-story apartment house and an outdoor parking lot. The owner had applied, not for a special exception or variance, but for permits on the ground that the application for the permits was in strict conformity with the Zoning Ordinance.
The decree is affirmed on the able and comprehensive opinion of President Judge Oliver. Costs shall be paid by appellants.